The opinion of the court was delivered by
Smith, J.:
This was ah action to recover a commission for selling real estate. Judgment was rendered for the defendant and the plaintiff appeals.
It is conceded that at some time after the appellant *347had been engaged to sell the property for the appellee, the appellee called appellant by telephone and said to him in regard to the proposed sale: “Do not close the deal until I see you.” The appellant insists that this was after he had found a purchaser. The appellee says it was on the day previous thereto and on the very day he gave the appellant the agency to sell; that the agency was revoked or suspended at the time the appellant claims to have found a purchaser.
No transcript of the evidence had been brought up, but the findings, which are unchallenged, determine this fa.ct in favor of the appellee. Among others, the following questions were submitted, to the jury and answers returned:
“Q. 5. Did the defendant on October 29th, 1909, verbally authorize plaintiff to procure a purchaser for defendant’s farm at the price of $100.00 per acre? A. Yes.
“Q. 13. In the conversation between plaintiff and defendant on Friday evening, October 29th, 1909, did the defendant say to plaintiff over the phone ‘do not close the deal until I see you’? A. Yes.”
It is trite law that as between the principal and the agent the principal may revoke the authority of his agent at any time, the principal being liable to the agent for any proper damages the agent has suffered by reason thereof. In this case the burden was upon the appellant to show that he had suffered damages by reason of the revocation of the agency, and his only contention in support thereof is that prior to the revocation he had found a purchaser able and willing to buy the land at the stipulated price. The agency was given on Friday, October 29, 1909, and the contention of the appellant is that he found a purchaser on the Saturday following and that the revocation was subsequent. The finding of the jury (question 13 and answer, supra) is therefore fatal „to the appellant’s claim.
The contention of the appellant that the court erred in placing upon him the burden of proving that he *348found a purchaser before the revocation of the agency, even if correct, which we do not think it is, would not justify a reversal of the judgment here.
The judgment is affirmed.